SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is AFFIRMED.
Cordelia Lindsay, pro se, appeals from the January 16, 2002 judgment of the United States District Court for the Southern District of New York (Denny Chin, Judge), granting the motion of New York University Medical Center, Dr. Harris, Dr. Roses and Drs. Harris and Roses, M.D.’s P.C. (collectively “NYU”) for summary judgment pursuant to Fed.R.Civ.P. 56. We review orders granting summary judgment de novo and focus on whether the district court properly concluded that there was no genuine issue as to any material fact and the moving party was entitled to judgment as a matter of law. See Allstate Ins. Co. v. Mazzola, 175 F.3d 255, 258 (2d Cir.1999).
Lindsay, an African-American, claimed in her November 2000 complaint that NYU violated her Constitutional and statutory rights by discharging her on the basis of her race. Lindsay brought the suit pursuant to Title VII, 42 U.S.C. § 2000e et seq. and 42 U.S.C. § 1981, and requested monetary damages and a declaratory judgment.
We agree with the district court, for substantially the reasons set forth in its memorandum decision and order, that NYU established that it discharged Lindsay on the basis of her poor work performance, tardiness and insubordination, which are legitimate non-discriminatory reasons, and that Lindsay failed to present any evidence establishing that she was discharged on the basis of her race. See Lindsay v. N.Y. Univ. Med. Ctr., No. 00 *62CIV 8476 DC, 2002 WL 48771 (S.D.N.Y.Jan.11, 2002).
The discrepancies Lindsay points out on appeal in the declarations submitted in support of NYU’s motion for summary judgment fail to establish that Lindsay was discharged on the basis of her race. In light of NYU’s submissions indicating that prior to her discharge Lindsay had been given several warnings regarding her poor work performance, tardiness and insubordination, the discrepancies are not enough to defeat NYU’s motion for summary judgment. See Byrnie v. Town of Cromwell, Bd. of Educ., 243 F.3d 93, 102 (2d Cir.2001).
Accordingly, the judgment of the district court is hereby AFFIRMED.